PER CURIAM.
In an application for rehearing the claimant points out that we inadvertently assessed all costs of this appeal against him. Under LSA-R.S. 23:1692 no fees or costs can be assessed by a court against the claimant unless the proceedings for judicial review have been instituted or continued frivolously. The appeal in this case was not frivolous. We therefore amend our original decision so as to relieve the claimant of the payment of all costs, both in the district and appellate courts. Subject to this amendment, the application for rehearing is denied.